DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 17 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujan et al. (# US 2014/0065294) in view of Loccufier (# US 2012/0283349).
Ramanujan et al. discloses:

4. The method of claim 3, wherein the metal nanoparticles in the composition comprises at least one of: Silver, Gold, Copper, Aluminum, their salts, oxides and precursors ([0066]).
17. An ink jet printer (see Abstract; figure: 1B), comprising: a print head disposed on a print carriage in communication with a processor, adapted to form the pattern of the coating composition comprising the metal nanoparticles of claim 1 on the substrate 
Ramanujan et al. does not specifically teach a. the coating having a predetermined thickness; and b. the substrate has a predetermined velocity. 
However, it would have been obvious to one ordinary skilled in the art to ensure that a. the coating having a predetermined thickness; and b. the substrate has a predetermined velocity; in order to provide a printed nanoparticle ink with a proper thickness for a specific application/product; such as the connecting traces between devices, electronic circuit structures, and semiconductor devices ([0066], [0004]). Further, because each deposited material or ink can have different curing properties, responding differently to light of various wavelengths and intensities. Where multiple materials are deposited, it may be suitable to cure the different materials under the same conditions or to vary wavelength and intensity levels appropriately (para (0069]). Hence, in order to modify the exposure duration by varying the transport speed of transport apparatus (para [00691), for a specific ink. Further, here, the term curing is used to include sintering as well as other curing processes that employ the applied light energy for conditioning the deposited ink ([0037]). Ramanujan et al. further teaches that the light is from an array of pulsed light, i.e. a plurality of light sources ([0046], [0060]). 
However, Ramanujan et al. does not teach that b. the light [source] is light emitting diode (LED), wherein the LEDs are substantially monochromatic, emitting light at a wavelength corresponding to the metal nanoparticles' average size-dependent (D2,1) surface plasmon resonance (SPR) peak wavelength. 

5. The method of claim 3, wherein the substantially monochromatic LEDs emit light at a wavelength of between about 290 nanometers (nm) and about 1100 nm. 
18. The inkjet printer of claim 17, wherein the array of pulsed light emitting diodes (LEDs) is coupled to a frame configured to provide variable angle off normal between the array of pulsed light emitting diodes (LEDs) and the substrate.
Loccufier, on the other hand, teaches that b. the light [source] is light emitting diode (LED), and wherein the LEDs are substantially monochromatic, emitting light at a wavelength corresponding to the metal nanoparticles' average size-dependent (D2,1) surface plasmon resonance (SPR) peak wavelength ([0039]; The radiation curable inkjet inks according to a preferred embodiment of the present invention can be cured with a UV LED.). Please note that the LED that Loccufier (Loccufier; [0031], [0039], [0054]; abstract) teaches is not used to illuminate a metal nanoparticle ink. 
3. The method of claim 1, wherein the LEDs are substantially monochromatic and the metal average nanoparticle size (D2,1) corresponds to the peak wavelength light emission of the monochromatic LEDs, configured to produce surface plasmon resonance ([0039]; The radiation curable inkjet inks according to a preferred embodiment of the present invention can be cured with a UV LED.). Please note that the LED that Loccufier (Loccufier; [0031], [0039], [0054]; abstract). 

However, it would have been obvious to one ordinary skilled in the art to use UV LED to illuminate a metal nanoparticle ink; because UV LEDs can be built into inkjet printers more easily than other UV light sources (Loccufier; [0039]). 
Therefore, it would have been obvious to one ordinary skilled in the art to use UV LED, as taught by Loccufier; with the method of sintering metal particle, as taught by Ramanujan et al. because UV LEDs can be built into inkjet printers more easily than other UV light sources (Loccufier; [0039]).
8. The method of claim 1, wherein the substrate velocity through the array is between 2 mm/sec and about 10 mm/sec. 
As per claim 8, Ramanujan et al. and Loccufier teach the method of claim 1. Ramanujan et al. and Loccufier though do not specifically teach a method wherein the substrate velocity through the array is between 2 mm/sec and about 10 mm/sec. However, it would have been obvious to one ordinary skilled in the art to determine a proper substrate velocity, such as for example: the substrate velocity through the array is between 2 mm/sec and about 10  mm/sec; because each deposited material or ink can have different curing properties, responding differently to light of various wavelengths and intensities. Where multiple materials are deposited, it may be suitable to cure the different materials under the same conditions or to vary wavelength and intensity levels appropriately. Hence. in order to modify the exposure duration by varying the transport speed of transport apparatus (Ramanujan et al.; para [0069]), for a 
As per claim 10. Ramanujan et al. and Loccufier teach the method of claim 1. Ramanujan et al. and Loccufier though do not specifically teach a method further comprising a step of heating the substrate to a predetermined temperature before the step of exposing the coated pattern of metal nanoparticles' composition. However, it would have been obvious to one ordinary skilled in the art to have a step of heating the substrate to a predetermined temperature before the step of exposing the coated pattern of metal nanoparticles' composition; because a temperature control element can be designed to heat and cool some portion of the substrate to a desired temperature. integrated into transport apparatus. Adjusting and maintaining temperature becomes a concern. since heated substrates can expand or shrink under different temperature conditions, with the risk of deformation of substrate or end-printed structures. Furthermore. as heat energy from the illumination system can cause spatial temperature variations, spatially varying the temperature to compensate for this characteristic may be useful for certain applications (Ramanujan et al.; [0052]). Further, depending on the type of substrate used, such as plastics, textiles, paper, sheet materials, and other materials that provide a suitable surface for depositing a pattern of nanoparticle-based ink (Ramanujan et al.; [0039]). 
As per claim 11, Ramanujan et al. and Loccufier teach the method of claim 10. Ramanujan et al. and Loccufier though do not specifically teach a method wherein the substrate is heated to a temperature of between 60 C and about 200 C. 

As per claim 12, Ramanujan et al. and Loccufier teach the method of claim 1; and Ramanujan et al. further teaches a method wherein the thickness of the coating is between about 0.3 microns and about 15 microns ([0055]); the deposited nanoparticle ink can be of variable thickness and, in practice, is typically in the thickness range between about 0.05-50 microns).

Claims 6-7 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujan et al. (# US 2014/0065294) in view of Loccufier (# US 2012/0283349) as applied to claims 1, 3-5, 8, 10-12, 17 & 18 above, and further in view of Molin (# US 2011/0287195).

However, Ramanujan et al.  and Loccufier do not teach:
6. The method of any one of claim 1, wherein the LEDs are configured to provide light intensity of between about 16 Watt/cm and about 10,000 W/cm.sup.2. 
7. The method of claim 3, wherein the array of pulsed light emitting diodes (LEDs) is configured to emit light pulses at a frequency of between about 1.0 kHz and about 10.0 MHz. 
9. A method wherein the angle between the array of pulsed light emitting diode (LED) and the substrate is between about 5 degrees and about 60 degrees off normal. 

Molin, on the other hand, teaches a method wherein the angle between the light emitting diode (LED) and the substrate is between about 5 degrees and about 60 degrees off normal (para [0023); The apparatus typically employs a UVLED source that is oriented at an emission angle of more than 0 degrees relative to the glass fiber (substrate). More generally and in accordance with the present invention, the optimum emission angle is typically at least about 30 degrees, such as between 30 degrees and 100 degrees.). 
Therefore, it would have been obvious to one ordinary skilled in the art to use an angled UV LED, with an angle of at least 30 degrees, as taught by Molin; with the method of sintering metal particle, as taught by Ramanujan et al. and Loccufier; because for a UV LED having a width of less than 0.5 millimeter, employing an emission 
With respect to claim 6 & 7, It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the light intensity of between about 16 Watt/cm and about 10,000 W/cm.sup.2 and the light pulses at a frequency of between about 1.0 kHz and about 10.0 MHz, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujan et al. (# US 2014/0065294) in view of Loccufier (# US 2012/0283349) as applied to claims 1, 3-5, 8, 10-12, 17 & 18  above, and further in view of Kotov (# US 2001/0046564).
As per claim 13, Ramanujan et al. and Loccufier teach the method of claim 1; 
However, Ramanujan et al.  and Loccufier do not teach a method wherein the substrate is removable. 
Kotov, on the other hand, teaches a method wherein the substrate is removable (para [0016]; the assembled thin film material is separated from the substrate). Please note that the thin film material that is removed from the substrate, as taught by Kotov (para [0016]), is not a printed nanoparticle ink. 
However, it would have been obvious to one ordinary skilled in the art to remove the printed nanoparticle ink from the substrate; because when the substrate and the 
Therefore, it would have been obvious to one ordinary skilled in the art to remove the substrate, as taught by Kotov; with the method of sintering metal particle, as taught by Ramanujan et al. and Loccufier; because when the substrate and the assembled film remain intact as a unitary structure, then the minimum thickness of a film and the application of films produced through this process to those tolerant of the substrate material would be limited. Hence, in order to form a free-standing thin film material overcoming these and other limitations (Kotov; para [0008]).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujan et al. (# US 2014/0065294) in view of Loccufier (# US 2012/0283349) as applied to claims 1, 3-5, 8, 10-12, 17 & 18 above, and further in view of Wu (# US 2010/0143591).
As per claim 14, Ramanujan et al.  and Loccufier teach the method of claim 1; and Ramanujan et al. further teaches that the nanoparticle composition is an ink (para [0067]). Loccufier further teaches a method wherein the comprising ink further comprises a photoinitiator ([0031]; title; Curable ink with photoinitiator.). Please note that the ink that Loccufier teaches (Loccufier; [0031], [0054]; abstract) is not a metal nanoparticle ink. However, it would have been obvious to one ordinary skilled in the art to utilize photoinitiator in metal nanoparticle ink; because radiation curable compositions 
Ramanujan et al. and Loccufier do not teach a method wherein the ink further comprises a solvent. 
Wu, on the other hand, teaches a method wherein the ink further. comprises a solvent (para (0006]; abstract; an ink composition comprising silver nanoparticles, hydrocarbon solvent, and an alcohol co-solvent.). 
Therefore, it would have been obvious to one ordinary skilled in the art to utilize a solvent, as taught by Wu; with the method of sintering metal particle, as taught by lntrinsiq and Loccufier; because in the present disclosure, the silver nanoparticles are dissolved or dispersed in a mixture of a hydrocarbon solvent and an alcohol co-solvent. This formulation provides improved ink stability and uniform printed features with no coffee-ring effect. Line widths as low as 60 microns can be achieved. In addition, this ink formulation can be jetted on a variety of substrate surfaces with different surface energies to yield the printed feature. In other words, the ink composition operates independently of the surface energy of the substrate (Wu; para [0040]). 
As per claim 15, Ramanujan et al., Loccufier and Wu teach the method of claim 14; and Loccufier further teaches a method wherein the photoinitiator is ethyl-4-dimethylaminobezoate (EDMAB) (para [0107]. [0144]; ethyl 4-dimethylaminobenzoate (EPD)). 

Ramanujan et al., Loccufier and Wu though do not specifically teach a method wherein the step of exposing the coated pattern of metal nanoparticle composition to an array of pulsed light emitting diodes (LEDs) is preceded or occurs simultaneously with a step of removing the solvent. A skilled artisan would without undue experimentation realize that the removal of solvent can either occur prior, simultaneously, or after the illumination/exposure to the array of array of pulsed light emitting diodes. 
Therefore, it would have been obvious to one ordinary skilled in the art to determine when to remove the solvent, with routine experimentation, such as for example: the step of exposing the coated pattern of metal nanoparticle composition to an array of pulsed light emitting diodes (LEDs) is preceded or occurs simultaneously with a step of removing the solvent; in order to optimize the product, depending on the type product; such as the connecting traces between devices, electronic circuit structures, and semiconductor devices ([0066], [0004]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Siegel (# US 2006/0204670) discloses an UV curing apparatus and method is provided for enhancing UV curing of inks, coatings and adhesives having UV photo initiators therein by subjecting the UV curable inks, coatings or adhesives to UV light at different wavelengths. Preferably, the UV LED assemblies are alternated in rows and emit light at a wavelength between 180 nm and 420 nm. A row of UV-LED assemblies which emit light in the visible spectrum can be included so a user can visually see if the apparatus is working. A cooling system can be provided for maintaining the UV-LED assemblies at a desired temperature to maintain light intensity and the UV LED assemblies are placed at a distance from the UV curable product which will provide a uniform pattern of light diverging from the UV-LED chips of at least 50% the power output of the UV-LED chips at a viewing cone angle of 2.theta..sub.1/2 degrees. Still further the apparatus can be combined with an ink, coating or adhesive having photo initiators that are activated by light at more than one wavelength (see Abstract).
(2) Mills et al. (# US 2006/0192829) discloses a printing system that includes a source which emits UV radiation to polymerize a fluid that is deposited onto a substrate by one or more print heads. The source emits low energy UV radiation sufficient to set the fluid to a quasi-fluid, non-hardened state (see Abstract; see figure: 1-4).
(3) Oshima et al. (# US 2006/0007290) discloses An ink jet recording apparatus in which a UV curable ink is ejected from nozzle holes of an ink jet head. The ejected 
(4) Iwase (# US 2005/0099478) discloses an ink jet head of an ink jet printer comprises an ink jet nozzle ejecting ultraviolet curing ink, a pair of ultraviolet LEDs provided on both sides of the ink jet nozzle in the moving direction for emitting ultraviolet light in order to cure the ultraviolet curing ink (see Abstract). 
(5) Masumi et al. (# US 2004/0189773) discloses an image recording device, comprises: a recording head which discharges an ultraviolet-ray curable ink, which is cured as irradiated with ultraviolet rays; an ultraviolet light source which generates ultraviolet rays to cure the ultraviolet-ray curable ink; a first heating section which heats the ultraviolet-ray curable ink on a recording medium after an irradiation of the ultraviolet rays; a pressure section which pressurizes the recording medium after an irradiation of the ultraviolet rays; and a controller which controls the first heating section to start heating the ultraviolet-ray curable ink on the recording medium after the last discharge of the ink to an arbitrary area on the recording medium, a first predetermined time between the last discharge and the starting heat is predetermined, and controls the first heating section to heat the ultraviolet-ray curable ink within a second predetermined time (see Abstract; see figure: 1). 
(6) Yokoyama (# US 2004/0114016) discloses an ink jet printer has a recording head, having a nozzle, for jetting ink to be cured by irradiating with an ultraviolet ray 
(7) Nakajima (# US 2003/0222961) discloses an image recording method, an image recording apparatus and energy radiation curable ink which can print high-quality images. The image recording method for ejecting and placing energy radiation curable ink which is cured when irradiated with energy radiation according to an ink-jet recording method, irradiating the energy radiation on a recording medium on which ink dots are formed, and printing an image, has: ejecting the energy radiation curable ink to the recording medium from a plurality of nozzles provided for an ink-jet head, moving the recording medium to the ink-jet head relatively, and forming the image; and controlling a range to which the energy radiation is irradiated, so as to correspond to a recording width of the ink-jet head (see Abstract). 
  (8) Cleary et al. (# US 2002/0149660) discloses an apparatus for setting radiation curable ink deposited onto a substrate. The apparatus includes a series of ink jet print heads which deposit ink onto the substrate, and a radiation source mounted laterally adjacent to the series of ink jet print heads. The amount of energy provided by the radiation source is sufficient to cause the radiation curable ink to set (see Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853